ACCEPTED
                                                                                                   06-14-00224-CR
                                                                                        SIXTH COURT OF APPEALS
                                                                                              TEXARKANA, TEXAS
                                                                                              5/4/2015 11:33:19 AM
                                                                                                  DEBBIE AUTREY
                                                                                                            CLERK

                                      06-14-00224-CR

                                IN THE COURT OF APPEALS                        FILED IN
                             FOR THE SIXTH DISTRICT OF TEXAS            6th COURT OF APPEALS
                                      AT TEXARKANA                        TEXARKANA, TEXAS
                                                                        5/4/2015 11:33:19 AM
                                                                            DEBBIE AUTREY
                                                                                Clerk

                                  FRANJESSICA WILLIAMS,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                           Appellee


                       STATE'S FIRST MOTION FOR EXTENSION OF
                           TIME TO FILE THE STATE'S BRIEF




TO THE HONORABLE COURT OF APPEALS:

          COMES NOW, the State of Texas, through the District Attorney of Dallas County,

Texas, and respectfully requests that this Court extend the time for the filing of the State's

brief.'

          The court below is the 282nd Judicial of Dallas County, Texas. Appellant was con-

victed of the felony offense of injury to a child in F14-00534. Appellant filed his notice of

appeal on December 4, 2014. Appellant's brief was filed on April 1, 2015. Accordingly, the

deadline for filing the State's brief is May 1, 2015. Due to the undersigned counsel's cur-

rent direct appeal docket, the State respectfully requests an extension of thirty (30) days, up

to and including May 30th, to file its brief.

I See Tex. R. App. P. 38.6(d).

                                                1
       WHEREFORE, PREMISES CONSIDERED, the State of Texas prays that this

Court, pursuant to its inherent power to suspend the rules of appellate procedure as set

forth in Rule 2 of the Texas Rules of Appellate Procedure, grant the State an extension of

time for the filing of the State's brief



                                                Respectfully submitted,


                                                   .---r-ey 9.1_ te--e-e-n,--     ‘..- .....7e2
                                                                                         ,

Susan Hawk                                          Bryn '44 arrison
Criminal District Attorney                      State Bar No. 24065276
Dallas County, Texas                            Assistant District Attorney
                                                Dallas County District Attorney's Office
                                                133 N. Riverfront Blvd., LB 19
                                                Dallas, Texas 75207-4399
                                                (214) 653-3600 (telephone)
                                                (214) 653-3643 (fax)
                                                Brian.Garrison@dallascounty.org




                                            2
                            CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing motion has been served on Appel-

lant's Counsel on Appeal, the Hon. Allan Fishburn, 211 N. Record St., Ste 450, Dallas, TX

75202 by electronic service on this the 4th day of May, 2015.




                                            3